Petition for rehearing denied November 9, 1933                        ON PETITION FOR REHEARING                              (26 P.2d 568)
In his petition for a rehearing, counsel for appellant calls attention to an oversight on the part of the writer of the original opinion in regard to the allowance for attorney's fees.
The plaintiff, having failed to establish a cause of action on the bond, was not entitled to attorney's fees.
The judgment will be modified to the extent of the disallowance of the attorney's fees allowed by the trial court in the sum of $125.
It is so ordered. *Page 44